                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              UNITED STATES DISTRICT COURT
                                                                                               FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                       No.: 3:19-cv-00238-JWS
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                     Plaintiffs,

                                                                            v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                   Defendants.


                                                                     MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE BY HILCORP
                                                                                          ALASKA, LLC




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     1


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 1 of 18
                                                                                                       I. INTRODUCTION

                                                                           Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Hilcorp Alaska, LLC

                                                                    (“Hilcorp”) respectfully moves for leave to intervene as a defendant in the above-

                                                                    captioned litigation. As set forth below, this lawsuit squarely targets Hilcorp’s long-

                                                                    planned activities in Cook Inlet for 2019 through 2024, and Hilcorp meets all of the

                                                                    requirements to intervene as of right.

                                                                           Hilcorp is the largest privately held operator in Alaska, as well as the largest gas
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    supplier in the state. Hilcorp operates numerous oil and gas facilities in Alaska, both in
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Cook Inlet and on the North Slope. Hilcorp is actively involved in exploring for and
STOEL RIVES LLP




                                                                    developing new sources of oil and gas in Cook Inlet and has invested over $1.8 billion in

                                                                    Alaska since 2012.

                                                                           In 2018, pursuant to Section 101(a)(5) of the Marine Mammal Protection Act

                                                                    (“MMPA”), Hilcorp petitioned the National Marine Fisheries Service (“NMFS”) to issue

                                                                    incidental take regulations (“ITRs”) governing the unintentional “take” of marine

                                                                    mammals incidental to routine oil and gas activities in Cook Inlet. NMFS evaluated the

                                                                    petition and, in July 2019, issued ITRs that establish a regulatory framework for the

                                                                    authorization of incidental take, including, inter alia, a comprehensive suite of mitigation

                                                                    and monitoring measures to minimize any such take. Pursuant to the Cook Inlet ITRs,

                                                                    Hilcorp also sought and received a Letter of Authorization (“LOA”) from NMFS

                                                                    authorizing the unintentional take of marine mammals incidental to Hilcorp’s planned


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    2


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 2 of 18
                                                                    activities for the next year. 1 Those activities include an outer continental shelf (“OCS”)

                                                                    three-dimensional (3D) seismic survey, an OCS geohazard survey, and platform and

                                                                    pipeline maintenance in Cook Inlet. The ITRs, and the corresponding one-year LOA

                                                                    issued under the ITRs, are essential to Hilcorp’s ability to efficiently and effectively

                                                                    evaluate and develop natural resources in Cook Inlet.

                                                                           Cook Inletkeeper and the Center for Biological Diversity (“Plaintiffs”) have

                                                                    brought this lawsuit to challenge the validity of the ITRs and supporting documentation,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    alleging violations of the MMPA, the Endangered Species Act (“ESA”), the National
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Environmental Policy Act (“NEPA”), and the Administrative Procedure Act (“APA”).
STOEL RIVES LLP




                                                                    Plaintiffs ask the Court to “set aside” the ITRs issued by NMFS as well as “the

                                                                    accompanying biological opinion, environmental assessment, and finding of no

                                                                    significant impact.” 2 Plaintiffs also request preliminary and permanent injunctive relief

                                                                    “as needed to prevent irreparable harm from implementation of [Hilcorp’s] activities.” 3




                                                                           1
                                                                               84 Fed. Reg. 37,442 (July 31, 2019).
                                                                           2
                                                                               See Dkt. 1 (Complaint) at ¶ 13.
                                                                           3
                                                                             See Dkt. 1, Prayer for Relief. At various places in the Complaint, Plaintiffs
                                                                    mistakenly assert that the agency actions they have challenged authorize Hilcorp’s
                                                                    “activities.” Plaintiffs have challenged the ITRs and related environmental review
                                                                    decisions, which authorize incidental take of marine mammals, not Hilcorp’s planned
                                                                    activities themselves (which are authorized by other agencies under different statutes).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    3


                                                                               Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 3 of 18
                                                                           In sum, Hilcorp seeks to intervene because the claims asserted and relief requested

                                                                    by Plaintiffs imperil Hilcorp’s exploration and development interests in Cook Inlet. 4 If

                                                                    Plaintiffs are successful in their claims, Hilcorp stands to lose the ability to explore for

                                                                    and potentially develop the oil and gas resources on lands it has leased at substantial

                                                                    expense.

                                                                                                          II. BACKGROUND

                                                                    A.     MMPA Section 101(a)(5)(A) Framework.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           With certain exceptions, the MMPA generally prohibits the “taking” of marine
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    mammals. 5 The MMPA defines “take” to mean harass, hunt, capture, or kill or attempt to
STOEL RIVES LLP




                                                                    harass, hunt, capture, or kill any marine mammal. 6 Section 101(a)(5)(A) of the MMPA

                                                                    gives NMFS the authority to allow the incidental, but not intentional, taking of small

                                                                    numbers of marine mammals in response to requests by citizens. 7 This authorization

                                                                    applies to a specific type of activity in a specific geographic region, and may be issued

                                                                    where the total takings within a five-year period will have a negligible impact on the




                                                                           4
                                                                             Federal Defendants take no position on Hilcorp’s motion to intervene. Plaintiffs
                                                                    state that they “take no position on the motion until [they] see the papers filed with the
                                                                    Court.” Declaration of Ryan Steen, ¶ 2.
                                                                           5
                                                                               See 16 U.S.C. § 1371(a).
                                                                           6
                                                                               16 U.S.C. § 1362(13).
                                                                           7
                                                                               See 16 U.S.C. § 1371(a)(5)(A).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     4


                                                                               Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 4 of 18
                                                                    affected marine mammal stocks. 8 In so doing, NMFS must also prescribe regulations

                                                                    setting forth “permissible methods of taking pursuant to such activity, and other means of

                                                                    effecting the least practicable adverse impact on the species . . . and its habitat[.]” 9 After

                                                                    five-year regulations are issued under Section 101(a)(5)(A), NMFS will issue one-year

                                                                    LOAs to requesting parties that meet the terms and conditions of the regulations. 10 The

                                                                    LOA is the mechanism that actually authorizes the incidental take.

                                                                    B.     Hilcorp’s Interests in Cook Inlet. 11
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Alaska’s Cook Inlet basin contains large oil and gas deposits that have been
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    actively developed for over 60 years. Cook Inlet reached peak oil production in 1970 and
STOEL RIVES LLP




                                                                    peak natural gas production in 1994. There are numerous oil and gas fields on the Kenai

                                                                    Peninsula and offshore Cook Inlet. This area has produced a cumulative total of over 1.3

                                                                    billion barrels of oil and 7.75 trillion cubic feet of natural gas.

                                                                           Hilcorp has been operating in Alaska since 2011 and owns interests in and

                                                                    operates numerous oil and gas units and facilities located in both Cook Inlet and the

                                                                    North Slope. In addition to Hilcorp’s Cook Inlet interests, Hilcorp’s subsidiaries own and

                                                                    operate four major pipeline systems in Cook Inlet. Since arriving in Alaska, Hilcorp has


                                                                           8
                                                                               Id.
                                                                           9
                                                                               16 U.S.C. § 1371(a)(5)(A)(i)(II)(aa).
                                                                           10
                                                                                Id.
                                                                           11
                                                                              Unless otherwise noted, all facts stated in this subsection II.B, and in subsection
                                                                    II.D, are supported by the Declaration of Kevin A. Tabler (“Tabler Decl.”).

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                      5


                                                                               Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 5 of 18
                                                                    invested over $1.8 billion in Cook Inlet and is actively involved in exploring for and

                                                                    developing new sources of oil and gas in Cook Inlet. In 2017 alone, Hilcorp invested

                                                                    $320 million in the Cook Inlet field.

                                                                    C.     Procedural Background.

                                                                           In June 2017, the Bureau of Ocean Energy Management (“BOEM”) conducted a

                                                                    Cook Inlet OCS lease sale, in which Hilcorp was the high bidder on 14 lease tracts

                                                                    totaling over 76,000 acres. 12 Hilcorp was also the high bidder on an additional six tracts
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    (over 26,000 acres) in a lease sale conducted by the State of Alaska. 13 In April 2018, with
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the goal of exploring for and developing oil and gas resources on these lease tracts,
STOEL RIVES LLP




                                                                    Hilcorp petitioned NMFS for regulations under which NMFS could authorize the

                                                                    unintentional, non-lethal “take” of marine mammals incidental to sound exposure

                                                                    resulting from Hilcorp’s oil and gas activities in Cook Inlet from May 2019 to April

                                                                    2024. 14 On July 31, 2019, NMFS granted Hilcorp’s petition and issued the final Cook

                                                                    Inlet ITRs for 2019–2024, as well as a one-year LOA authorizing Hilcorp to take, by

                                                                    incidental harassment, certain species of marine mammals while conducting 3D seismic

                                                                    surveys, geohazard surveys, and platform and pipeline maintenance. 15 The ITRs and


                                                                           12
                                                                                Tabler Decl., ¶ 7.
                                                                           13
                                                                                Id.
                                                                           14
                                                                                See 84 Fed. Reg. at 37,443.
                                                                           15
                                                                                Id. at 37,442.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                   6


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 6 of 18
                                                                    LOA prescribe a suite of rigorous mitigation and monitoring measures designed to

                                                                    minimize any potential impacts on marine mammals. 16 In corresponding decisions,

                                                                    NMFS issued an Environmental Assessment and Finding of No Significant Impact under

                                                                    NEPA, as well as a “no jeopardy” Biological Opinion pursuant to Section 7 of the ESA.

                                                                    D.     Hilcorp’s Interest in This Litigation.

                                                                           Plaintiffs’ lawsuit challenges the validity of the 2019–2024 Cook Inlet ITRs

                                                                    promulgated by NMFS in response to Hilcorp’s petition, as well as the supporting
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    documentation prepared by NMFS. 17 Hilcorp has a significant interest in the 2019–2024
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Cook Inlet ITRs. On the most specific level, Hilcorp, as the entity requesting the ITRs
STOEL RIVES LLP




                                                                    and LOA, has spent substantial time and resources to obtain the regulations and

                                                                    corresponding authorization as well as the related necessary approvals for the planned

                                                                    activities themselves. Exploration programs, such as the program planned by Hilcorp, are

                                                                    necessary to find and assess oil and gas deposits that may become prospects for

                                                                    development. In 2019–2020, Hilcorp intends to collect 3D seismic data over eight of the

                                                                    14 lease tracts in Lower Cook Inlet. 18 In preparation for these seismic surveys, Hilcorp



                                                                           16
                                                                                Id. at 37,493–96.
                                                                           17
                                                                                Dkt. 1 at 4, 41–42.
                                                                           18
                                                                              Seismic surveys utilize acoustic waves to characterize the geological features
                                                                    below the seafloor. Seismic surveys are carried out by vessels that tow an array of
                                                                    different sized acoustic sound sources, typically consisting of compressed-air chambers
                                                                    resembling SCUBA tanks that emit a very brief (less than 0.1 second) acoustic pulse into


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                   7


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 7 of 18
                                                                    applied for and was issued the required permit from BOEM. Hilcorp has also contracted,

                                                                    at substantial expense, with the Polarcus Alima to conduct 3D seismic surveys, which are

                                                                    presently underway and are anticipated to last for approximately 45–60 days.

                                                                           More broadly, this lawsuit threatens future necessary Hilcorp activities in Cook

                                                                    Inlet. Plaintiffs have requested vacatur of the ITRs and unspecified preliminary or

                                                                    permanent injunctive relief. Such relief would have a major adverse impact on Hilcorp’s

                                                                    regulatory and business interests. For example, although Hilcorp expends considerable
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    effort to avoid interactions with marine mammals, the proximity of certain marine
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    mammal habitat to suitable oil and gas development locations in Cook Inlet makes it
STOEL RIVES LLP




                                                                    nearly impossible to completely eliminate the potential for some unintentional, minor

                                                                    marine mammal interactions, albeit in small numbers and with negligible impacts to

                                                                    marine mammal populations. This potential requires Hilcorp to obtain MMPA

                                                                    authorizations to avoid potential liability under the MMPA. If Hilcorp is unable to carry

                                                                    out necessary exploratory activities, it faces the potential loss of rights under existing

                                                                    leases, the loss of significant investments made on the basis of reasonable expectations,

                                                                    and an impaired ability to plan and permit future exploration or development projects in

                                                                    Cook Inlet.


                                                                    the water every four to six seconds. The pulse from the acoustic array reflects off the
                                                                    seafloor and subsurface layers and the return signal is recorded by a towed listening
                                                                    device that can later be analyzed to create an image of the seafloor’s underlying
                                                                    geological layers. See 84 Fed. Reg. at 37,444–46.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    8


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 8 of 18
                                                                           Consequently, Plaintiffs’ challenge to the validity of the 2019–2024 Cook Inlet

                                                                    ITRs necessarily implicates the direct, certain, and significant interests of Hilcorp. As

                                                                    both the entity requesting the ITRs and the entity that will benefit from the ITRs, Hilcorp

                                                                    has an immediate and direct stake in the outcome of this litigation.

                                                                                                         III. ARGUMENT

                                                                    A.     Hilcorp Is Entitled to Intervene as of Right.

                                                                           The Ninth Circuit has adopted a four-part test to determine whether a party should
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    be permitted to intervene as of right: (1) the motion must be timely; (2) the movant must
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    claim a “significantly protectable” interest relating to the property or transaction that is
STOEL RIVES LLP




                                                                    the subject of the action; (3) the movant must be so situated that the disposition of the

                                                                    action may, as a practical matter, impair or impede the movant’s ability to protect that

                                                                    interest; and (4) the movant’s interest must not be adequately represented by the existing

                                                                    parties to the action. 19 Consistent with all other federal courts of appeal, the Ninth

                                                                    Circuit applies this test broadly in favor of intervention:

                                                                                  A liberal policy in favor of intervention serves both efficient
                                                                                  resolution of issues and broadened access to the courts. By
                                                                                  allowing parties with a practical interest in the outcome of a
                                                                                  particular case to intervene, we often prevent or simplify
                                                                                  future litigation involving related issues; at the same time, we



                                                                           19
                                                                              Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir. 1999) (internal quotation marks
                                                                    and citation omitted).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    9


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 9 of 18
                                                                                    allow an additional interested party to express its views
                                                                                    before the court.[20]

                                                                    As discussed below, Hilcorp meets each of the requirements for intervention as of right.

                                                                           1.       Hilcorp’s motion is timely.

                                                                           When evaluating timeliness, courts in the Ninth Circuit consider (1) the stage of

                                                                    the proceedings, (2) any prejudice to the existing parties, and (3) the reasons for and

                                                                    length of any delay. 21 This litigation was recently filed and is in its preliminary stages.

                                                                    Defendants have not filed an answer, nor has the administrative record been lodged.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hilcorp has acted swiftly and without delay to seek intervention, and no party will be
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    prejudiced by Hilcorp’s intervention. Hilcorp has submitted a proposed answer to the
STOEL RIVES LLP




                                                                    complaint along with this motion to avoid any possible delay. Intervention is routinely

                                                                    considered timely at this litigation stage, and no prejudice, delay, or inefficiency will

                                                                    result from Hilcorp’s intervention. 22


                                                                           20
                                                                              United States v. City of L.A., Cal., 288 F.3d 391, 397–98 (9th Cir. 2002)
                                                                    (internal quotation marks and citation omitted; emphasis in original); Scotts Valley Band
                                                                    of Pomo Indians of Sugar Bowl Rancheria v. United States, 921 F.2d 924, 926 (9th Cir.
                                                                    1990).
                                                                           21
                                                                                Alaska v. Suburban Propane Gas Corp., 123 F.3d 1317, 1319 (9th Cir. 1997).
                                                                            See, e.g., Sierra Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993) (motion
                                                                           22

                                                                    deemed timely when filed before EPA’s answer), overruled in part on other grounds by
                                                                    Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1176 (9th Cir. 2011); Citizens for
                                                                    Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (motion
                                                                    deemed timely when filed less than three months after complaint was filed and less than
                                                                    two weeks after Forest Service’s answer).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    10


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 10 of 18
                                                                           2.       Hilcorp has a significant protectable interest in the resolution of this
                                                                                    action.

                                                                           A significant protectable interest exists when an applicant “asserts an interest that

                                                                    is protected under some law” and “there is a relationship between [the applicant’s] legally

                                                                    protected interest and the plaintiff’s claims.” 23 The interest requirement of Rule 24(a) is

                                                                    “primarily a practical guide to disposing of lawsuits by involving as many apparently

                                                                    concerned persons as is compatible with efficiency and due process.” 24 Accordingly,

                                                                    “[n]o specific legal or equitable interest need be established” for the Rule 24 test to be
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    satisfied. 25 To satisfy the “relationship” requirement, an applicant must show that
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    resolution of the plaintiff’s claims will affect the applicant. 26
STOEL RIVES LLP




                                                                           Hilcorp has significant and well-demonstrated regulatory, property, and economic

                                                                    interests that are directly at stake in the present litigation. As described above, Hilcorp

                                                                    has made a substantial investment in Cook Inlet. Hilcorp also has expended considerable



                                                                           23
                                                                              City of L.A., 288 F.3d at 398 (internal quotation marks and citation omitted); id.
                                                                    (relationship requirement is met where “resolution of the plaintiff’s claims actually will
                                                                    affect the applicant” (internal quotation marks and citation omitted)); see Sierra Club,
                                                                    995 F.2d at 1484 (intervenor’s interest need not be protected by statute put at issue by
                                                                    complaint so long as it is protected by law and relates to claim).
                                                                           24
                                                                             Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967); see Wilderness Soc’y, 630
                                                                    F.3d at 1179.
                                                                           25
                                                                              Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001)
                                                                    (internal quotation marks and citation omitted).
                                                                           26
                                                                                Donnelly v. Glickman, 159 F.3d 405, 410 (9th Cir. 1998).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     11


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 11 of 18
                                                                    resources for activities leading up to NMFS’ promulgation of the ITRs and issuance of

                                                                    the LOA, including acquiring oil and gas leases in Cook Inlet, applying for and securing

                                                                    the necessary permits, and contracting the Polarcus Alima to conduct a seismic survey.

                                                                    Plaintiffs’ lawsuit directly challenges a NMFS decision upon which Hilcorp’s planned

                                                                    activities depend. 27

                                                                           In addition, the Ninth Circuit has explicitly recognized that property and

                                                                    contractual stakes in an action are protectable interests sufficient to warrant intervention
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    when those interests have a close relationship to the claims at issue in the litigation. 28
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Although Plaintiffs do not directly challenge Hilcorp’s leases issued by BOEM, vacatur
STOEL RIVES LLP




                                                                    of the ITRs would significantly impair Hilcorp’s interests in its leases, in addition to

                                                                    significantly impairing the regulatory rights for which Hilcorp has petitioned and




                                                                            Dkt. 1 at 1–2 (“Plaintiffs . . . challenge a regulation that permits the oil and gas
                                                                           27

                                                                    company Hilcorp Alaska LLC[] to harm and harass critically endangered Cook Inlet
                                                                    beluga whales and other marine mammals incidental to oil and gas exploration and
                                                                    development activities in Cook Inlet. . . .”).
                                                                           28
                                                                              See Sw. Ctr. for Biological Diversity, 268 F.3d at 820 (finding a significant
                                                                    protectable interest in a contract); Sierra Club, 995 F.2d at 1482 (finding that the City of
                                                                    Phoenix’s property rights in a wastewater treatment plant and permits provided a
                                                                    sufficient interest to support intervention in a Clean Water Act case); Wilderness Soc’y,
                                                                    630 F.3d at 1179 (holding that there is “a sufficient interest for intervention purposes if [a
                                                                    prospective intervenor] will suffer a practical impairment of its interests as a result of the
                                                                    pending litigation” (internal quotation marks and citation omitted)).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    12


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 12 of 18
                                                                    obtained. 29 Accordingly, Hilcorp satisfies the second prong of the intervention test: this

                                                                    lawsuit has the potential to adversely impact Hilcorp’s current and future exploration

                                                                    activities and, by extension, its rights under its existing Cook Inlet leases.

                                                                           3.       Disposition in favor of Plaintiffs will harm Hilcorp’s interests.

                                                                           The test for impairment under Rule 24 focuses on practical effects. “If an absentee

                                                                    would be substantially affected in a practical sense by the determination made in an

                                                                    action, he should, as a general rule, be entitled to intervene . . . .” 30 Intervention as of
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    right is particularly appropriate when, as here, the relief sought is injunctive. 31
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           The purpose of Plaintiffs’ claims in this litigation is to invalidate certain federal
STOEL RIVES LLP




                                                                    authorizations that are necessary for Hilcorp to conduct exploration activities in Cook

                                                                    Inlet. 32 If Plaintiffs are successful in their claims, Hilcorp stands to lose the ability to

                                                                    explore for and potentially develop the oil and gas resources on lands it has leased (at




                                                                            See, e.g., Defs. of Wildlife v. Bureau of Ocean Energy Mgmt., No. 10-0254-WS-
                                                                           29

                                                                    C, 2010 WL 5139101, at *2 (S.D. Ala. Dec. 9, 2010).
                                                                           30
                                                                             Fed. R. Civ. P. 24 advisory committee’s note, quoted in Citizens for Balanced
                                                                    Use, 647 F.3d at 898.
                                                                           31
                                                                             See City of L.A., 288 F.3d at 399; Sw. Ctr. for Biological Diversity, 268 F.3d at
                                                                    818 (where relief sought by plaintiffs will have direct, immediate, and harmful effects
                                                                    upon a third party’s legally protectable interests, the party satisfies the “interest” test);
                                                                    Complaint, Prayer for Relief.
                                                                           32
                                                                                See Dkt. 1 at 4, 41–42.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                     13


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 13 of 18
                                                                    substantial expense). 33 Less draconian remedies or forms of injunctive relief could also

                                                                    impose substantial additional costs from delay or increased regulatory burdens, or

                                                                    significantly devalue some of the leases. 34 In addition, an adverse ruling in this case

                                                                    could impact Hilcorp’s ability to conduct future exploration programs in Cook Inlet. 35

                                                                    Hilcorp satisfies the third prong of the intervention test.

                                                                           4.         Defendants do not adequately represent Hilcorp’s interests.

                                                                           Hilcorp’s interests are sufficiently different from those of Defendants to warrant
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    intervention. The burden of demonstrating inadequate representation is minimal. Hilcorp
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    need only show that its interests are different from the existing parties’ interests such that
STOEL RIVES LLP




                                                                    their representation “may be” inadequate. 36 The Court must consider:

                                                                                      (1) whether the interest of a present party is such that it will
                                                                                      undoubtedly make all the intervenor’s arguments; (2) whether
                                                                                      the present party is capable and willing to make such
                                                                                      arguments; and (3) whether the would-be intervenor would
                                                                                      offer any necessary elements to the proceedings that other
                                                                                      parties would neglect.[37]


                                                                           33
                                                                                Tabler Decl., ¶ 14.
                                                                           34
                                                                                Id.
                                                                           35
                                                                                Id.; Dkt. 1, Prayer for Relief.
                                                                           36
                                                                             Citizens for Balanced Use, 647 F.3d at 898; Trbovich v. United Mine Workers of
                                                                    Am., 404 U.S. 528, 538 n.10 (1972); Sw. Ctr. for Biological Diversity, 268 F.3d at 823;
                                                                    Nuesse, 385 F.2d at 703.
                                                                           37
                                                                             City of L.A., 288 F.3d at 398 (quoting Nw. Forest Res. Council v. Glickman, 82
                                                                    F.3d 825, 838 (9th Cir. 1996)).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                      14


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 14 of 18
                                                                    Here, the interests and perspectives of Hilcorp as a non-federal entity with a direct

                                                                    economic stake in this controversy are very different from the interests of the U.S.

                                                                    Department of Commerce and NMFS as federal regulatory agencies. When parties, such

                                                                    as Hilcorp, have private interests, as opposed to the government’s “public” interests, this

                                                                    difference is sufficient to justify intervention. 38

                                                                    B.     Alternatively, Hilcorp Is Entitled to Permissive Intervention.

                                                                           As with intervention as of right, permissive intervention is construed liberally in
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    favor of the moving party. 39 Permissive intervention should be allowed under Rule 24(b)
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    as long as the applicant for intervention establishes that “(1) it shares a common question
STOEL RIVES LLP




                                                                    of law or fact with the main action; (2) its motion is timely; and (3) the court has an

                                                                    independent basis for jurisdiction over the applicant’s claims.” 40 Under this standard,

                                                                    neither the inadequacy of representation nor a direct interest in the subject matter of the

                                                                    action need be shown. 41




                                                                           38
                                                                             See Sw. Ctr. for Biological Diversity, 268 F.3d at 823–24; Sierra Club v. Espy,
                                                                    18 F.3d 1202, 1208 (5th Cir. 1994); Cty. of Fresno v. Andrus, 622 F.2d 436, 438–39 (9th
                                                                    Cir. 1980); Nat. Res. Def. Council v. Costle, 561 F.2d 904, 912 (D.C. Cir. 1977).
                                                                           39
                                                                                City of L.A., 288 F.3d at 397–98.
                                                                           40
                                                                                Donnelly, 159 F.3d at 412.
                                                                           41
                                                                             Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108 (9th Cir. 2002),
                                                                    overruled in part on other grounds by Wilderness Soc’y, 630 F.3d at 1178.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                      15


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 15 of 18
                                                                           As addressed above, Hilcorp’s interests are placed directly at stake by the

                                                                    Plaintiffs’ claims. As the private party that will be most directly and adversely affected

                                                                    by the relief sought by Plaintiffs—indeed, as the target of this lawsuit in all practical

                                                                    terms—Hilcorp’s interests present issues of law and fact common to the main action. 42 In

                                                                    addition, Hilcorp’s motion to intervene is timely and will not prejudice the existing

                                                                    parties. Accordingly, if this Court were to deny Hilcorp’s motion to intervene as of right,

                                                                    permissive intervention should be granted. 43
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                        IV. CONCLUSION
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           For the foregoing reasons, Hilcorp respectfully requests that the Court grant its
STOEL RIVES LLP




                                                                    motion for leave to intervene as of right under Fed. R. Civ. P. 24(a). In the alternative,

                                                                    Hilcorp respectfully requests that it be granted permissive intervention under Fed. R. Civ.

                                                                    P. 24(b).




                                                                            Dkt. 1 at 1–2 (“Plaintiffs . . . challenge a regulation that permits the oil and gas
                                                                           42

                                                                    company Hilcorp Alaska LLC[] to harm and harass critically endangered Cook Inlet
                                                                    beluga whales and other marine mammals incidental to oil and gas exploration and
                                                                    development activities in Cook Inlet . . . .”).
                                                                           43
                                                                              See Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th
                                                                    Cir. 2011) (explaining that “the independent jurisdictional grounds requirement does not
                                                                    apply to proposed intervenors in federal-question cases when the proposed intervenor is
                                                                    not raising new claims”).

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    16


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 16 of 18
                                                                                                               Respectfully submitted,
                                                                     DATED: September 18, 2019.
                                                                                                               STOEL RIVES LLP

                                                                                                               By: /s/ Ryan P. Steen
                                                                                                                  RYAN P. STEEN (Bar No. 0912084)
                                                                                                                  JASON T. MORGAN (Bar No. 1602010)
                                                                                                                  JAMES C. FELDMAN (Bar No. 1702003)

                                                                                                                  Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                   17


                                                                            Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 17 of 18
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on September 18, 2019, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-JWS

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds - Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel - Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell - Email: kmonsell@biologicaldiversity.org
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen
STOEL RIVES LLP




                                                                    103604913.1 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-JWS                    18


                                                                              Case 3:19-cv-00238-JWS Document 16 Filed 09/18/19 Page 18 of 18
